Case 1:21-cv-11508-ADB Document 1-2 Filed 09/13/21 Page 1 of1

- ah cee oe ee

United Stotes Wthope Cart Qe ths dréter of 0h

Aap ES ee SS bE heret— Ont wer the VYOAfe, af WG@Sahene,

— Qlorre, as cose he Poca el dhe Qiang Lar =
Orn. 35. cine _ hale SEP 5 pH ere. dh CiKile nee tHtree gf ae

_Corceetsns Since. she bik > Gad dhniet the @bdbtp te

Praporty Prepare ASHP eras uments te- myse QO. AHach S

_ts a reser An he Cotonnenet, oes tha clatl ee) ii
“oe A_ Computer Gnd Types Ch )ilag Other (nmake «sf

Rae: ent (a a aor lo .
ee el Pracedeval de feen OS) a kika eT gre
Cr be Corer! Gul Lt) Case: than reman on Eersc
Court... aad Otherteuse Complies Cvexr Slate re are CPercrens
__ mertada — Salnes Vo Bare Erters (ntl 669" Fi Xe

_ oe 126 ee? OS eee

 

 

 

“SES

 

 

on Piel ngs A ing ss an relia ar
Nt 4 ct (el ta Lhe ae _a@s begers a ae
OF Aftacnes. er?
— Pochies 7 Jamba Tale Abb (OA Beg

Pr So PlainveP V. Legivtters ch the Caimornwestth oF
Massechcartsy e Attecne7 Geno ane’ Go vernor OP Meastselicuin
Gag dhe entre hdeeaes of. Was eehucatts 0 ee

 
